STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA                                                                     NO.     2021           KW    1480

VERSUS


PATRICK          JAMES                                                                FEBRUARY               25,    2022




In    Re:          Patrick        James,        applying            for                                                  22nd
                                                                            supervisory             writs,
                  Judicial           District        Court,         Parish             St.
                                                                                 of
                                                                                               Tammany,                  No.
                  518, 531.



BEFORE:           WHIPPLE,        C. J.,      THERIOT AND           RESTER,      JJ.


        WRIT      DENIED        ON THE       SHOWING MADE.                Relator      failed           to     include
a     copy        of     the     application              for       postconviction                 relief,               the
transcript             from    the     habitual       offender            proceedings,         the            habitual
offender         bill     of    information,          the       bill      of   information,                  pertinent
district          court       minutes,        and    any       other       portion      of     the            district
court        record      that        might     support          the      claim     raised          in        the        writ

application.              Supplementation of                  this writ        application and/ or an
application             for    rehearing        will      not       be    considered.              See         Uniform
Rules       of   Louisiana        Courts       of Appeal,             Rules    2- 18. 7 &      4-       9.         In    the
event       relator       elects       to     file   a    new       application        with         this           court,

the    application             shall    be    filed      on    or     before     April       24,     2022.              Any
future       filing       on    this       issue     should         include      the     entire              contents
of    this       application,
                                        the    missing         items       noted      above,        and        a
                                                                                                                        copy
of this ruling.

                                                         VGW
                                                         MRT

                                                         CHH




COURT       OF APPEAL,         FIRST    CIRCUIT




        DEPUT           LERK    OF    COURT
                  FOR    THE    COURT